Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                              
                                         DETAILED ACTION

1.This action is response to amendment filed on 05/09/2022. Claims 1-22 are pending.
2. Acknowledgment is made of applicant's amendments to the specification filed on 05/09/2022. 
	                           Allowable Subject Matter
3.Claim 1 recites allowable subject matter. There is no prior art(s) of record, singly or in combination teaches the feature of claim(s) limitations in context of the claims as a whole. However, claim 1 is not in allowance condition yet because of existing of objected matter in the claim. Specially, inter alia, it fails to teach “at a first server operating outside of the host computer: identifying a chain of services to perform on the set of data messages of the flow originating from the host computer; for each of a plurality of services in the chain, selecting one service node to perform the service from a group of service nodes that are associated with the service; using the selected service nodes to define a service path for implementing the service chain; and distributing a description of the service path to the host computer for the host computer to use to process the data message flow that the host computer receives after receiving the service path, said host computer using the service path to forward the data messages of the flow to at least two selected service nodes operating outside of the host computer to perform at least two services of the service chain”.
For claim 1, Boutrous et al. (U.S. 20190132221) teaches a method for forwarding tenant traffic through a set of service machines to perform a set of service operations on the tenant traffic. The method performs a classification operation on a data message flow of a tenant, in order to identify a set of service operations to perform on the data message flow. The classification operation selects the identified set of service operations from several candidate sets of service operations that are viable service operation sets from similar data message flows of the tenant (see, abstract). But Boutrous does not teach at a first server operating outside of the host computer: identifying a chain of services to perform on the set of data messages of the flow originating from the host computer; for each of a plurality of services in the chain, selecting one service node to perform the service from a group of service nodes that are associated with the service; using the selected service nodes to define a service path for implementing the service chain; and distributing a description of the service path to the host computer for the host computer to use to process the data message flow that the host computer receives after receiving the service path, said host computer using the service path to forward the data messages of the flow to at least two selected service nodes operating outside of the host computer to perform at least two services of the service chain as claimed.
                                 
                                     Claim Objection
4. Claim 1 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the flow” in the claim (lines 5 and 15).  It respectfully notes that its ancient is “a data message flow”. Appropriate correction is required.

                   Response to the arguments/amendments

5. For claim 12, Applicant arguments with respect to the cited references do not teach “identifying a chain of services to perform on the set of data messages associated with a host computer”. It notes that this feature “…data messages associated with a host computer” is disclosed in the claim preamble only. Instead, the claim recites “identifying a chain of services to perform on the set of data messages” which is clearly taught by Kanakarjan (U.S. 10,547,508). Kanakarjan teaches selecting a service chain to service (perform on) received service request (data message) (Kanakarjan abstract). So ideally, Kanakarjan’s teaching read on claimed feature ‘identifying a chain of services to perform on the set of data messages’ as claimed.
6. For claim 12, applicant arguments with respect to the cited references do not teach “identifying a service path for implementing the service chain and then distributing a description of a service path to the host computer”. The arguments are not persuasive. Kanakarjan teaches “creating a service chain using the appropriate VNFs from the pools of different VNFs upon receiving a request to service network traffic from a subscriber device” which read on claimed feature “identifying a service path for implementing the service chain” (Kanakarjan abstract). Kanakarjan further teaches “after configuring the service chain, the orchestration engine issues instructions (a description) to a Software-Defined Networking (SDN) controller causing the SDN controller to update forwarding information in the service provider network (the host computer) to enable the service chain to service the subscriber traffic” which reads on claimed feature “distributing a description of a service path to the host computer” (Kanakarjan abstract). So ideally, Kanakarjan’s teachings read on claimed features “identifying a service path for implementing the service chain and then distributing a description of a service path to the host computer.”
The previous rejection to claim 12 is retained because of reasons above.
                         Claim rejections-35 USC § 103 


7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-13, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kanakarjan (U.S. 10,547,508) in view of Howes et al. (U.S. 10,997,177).
Regarding claim 12:
A non-transitory machine readable medium storing a program for execution by at least one processing unit and for specifying a sequence of services to perform on a set of data messages associated with a host computer, the program comprising sets of instructions for:
identifying a chain of services to perform on the set of data messages (Kanakarjan teaches upon receiving a request to service network traffic from a subscriber device, the orchestration engine selects the appropriate service chain from the pools of service chains: Kanakarjan abstract);
for each of a plurality of services in the chain, selecting one service node to perform the service from a group of service nodes that are associated with the service (upon receiving the request to service network traffic from the subscriber device, the orchestration engine determines the necessary VNFs to perform a composite network service to satisfy the request, selects the corresponding service nodes from the appropriate pools of service nodes, and dynamically creates a service chain using the selected service nodes: Kanakarjan column 2, lines 14-21); using the selected service nodes to define a service path for implementing the service chain (service tunnel or service path refers to a logical and/or physical path taken by packet flows processed by a service chain along with the forwarding packet flows. each of service nodes apply one or more VNFs, and a set of VNFs may be logically linked together along a forwarding path to perform a requested network service, for examples, service chain 28A identifies the ordered set of nodes 10A, 10B, and 10N according to the listed ordering. Service chain 28B identifies the ordered set of nodes 10C, 10B and 10N. Accordingly, packet flows 26 processed according to service chain 28A follow a service path  that traverses nodes 10A, 10B, and finally node 10N as the terminal node for the service chain 28A: Kanakarjan column 9, lines 35-44; column 10, lines 15-37); and distributing a description of the service path to the host computer: (orchestration engine determines the necessary service nodes required to satisfy the request, selects the corresponding service nodes from the pool necessary to perform VNFs for the requested service, and issues instructions (a description of the service path) causing SDN controller to dynamically update the forwarding state of the underlying switch fabric to stitch together each of the VNFs so as to create service chain using the selected service nodes. The orchestration engine further issues instructions causing SDN controller to update forwarding information in the service provider network core to tie the input and egress of service chain to the routing and switching infrastructure of service provider network core for servicing network traffic of the subscriber device, Kanakarjan column 12, lines 5-38);
said selecting comprising using load balancing criteria to distribute a load across the service nodes of at least one group of service nodes (SDN controller 19 that manages the network and networking services such load balancing of allocating resources from service nodes to various subscriber applications, Kanakarjan column 9, lines 19-34, lines 45-50). Although teaches load balancing, but Kanakarjan does not explicitly teach ‘distribute the load across the service nodes’. In similar art, Howes teaches the client application system determines a node from nodes pool and designates a service node for the task. The client application system chooses a service node in such a way as to balance the load on the nodes.  The client application system chooses the least loaded node, the client application system chooses the node that was least recently chosen as a service node, the client application system chooses the service node according to a round robin ordering, Howes, column 4, lines 45-67).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention time was made to combine Howes’s ideas into Kanakarjan’s system in order to provide an efficient cluster computing operations system (see, Howes, column 2, lines 24-67).
Regarding claim 13:
In addition to the rejection claim 12, Kanakarjan-Howes further teaches the load balancing criteria is round robin criteria that distributes the load for processing different data message sets to different service nodes in a group of service nodes based on a plurality of weight values associated with the service nodes in the group (the client application system chooses the least loaded node, the client application system chooses the node that was least recently chosen as a service node, the client application system chooses the service node according to a round robin ordering, Howes, column 4, lines 45-67).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention time was made to combine Howes’s ideas into Kanakarjan’s system in order to provide an efficient cluster computing operations system (see, Howes, column 2, lines 24-67).
Regarding claim 19:
In addition to the rejection claim 12, Kanakarjan-Howes further teaches defining a plurality of service paths to implement the identified service chain (upon receiving the request to service network traffic from the subscriber device, the orchestration engine determines the necessary VNFs to perform a composite network service to satisfy the request, selects the corresponding service nodes  from the appropriate pools of service nodes, and dynamically creates a service chain using the selected service nodes: Kanakarjan column 2, lines 14-21) and distributing descriptions of the plurality of service paths to the host computer (orchestration engine determines the necessary service nodes required to satisfy the request, selects the corresponding service nodes from the pool necessary to perform VNFs for the requested service, and issues instructions (a description of the service path) causing SDN controller to dynamically update the forwarding state of the underlying switch fabric to stitch together each of the VNFs so as to create service chain using the selected service nodes. The orchestration engine further issues instructions causing SDN controller to update forwarding information in the service provider network core to tie the input and egress of service chain to the routing and switching infrastructure of service provider network core for servicing network traffic of the subscriber device, Kanakarjan column 12, lines 5-38). 
Regarding claim 20: 
In addition to the rejection claim 12, Kanakarjan-Howes further teaches identifying a second chain of services to perform on the set of second data messages set (Kanakarjan teaches upon receiving a request to service network traffic from a subscriber device, the orchestration engine selects the appropriate service chain from the pools of service chains: Kanakarjan abstract);
for each of a plurality of services in the second service chain, selecting one service node to perform the service from a group of service nodes that are associated with the service (upon receiving the request to service network traffic from the subscriber device, the orchestration engine determines the necessary VNFs to perform a composite network service to satisfy the request, selects the corresponding service nodes  from the appropriate pools of service nodes, and dynamically creates a service chain using the selected service nodes: Kanakarjan column 2, lines 14-21); using the selected service nodes to define a second service path for implementing the second service chain (service tunnel or service path refers to a logical and/or physical path taken by packet flows processed by a service chain along with the forwarding packet flows. each of service nodes apply one or more VNFs, and a set of VNFs may be logically linked together along a forwarding path to perform a requested network service, for examples, service chain 28A identifies the ordered set of nodes 10A, 10B, and 10N according to the listed ordering. Service chain 28B identifies the ordered set of nodes 10C, 10B and 10N. Accordingly, packet flows 26 processed according to service chain 28A follow a service path  that traverses nodes 10A, 10B, and finally node 10N as the terminal node for the service chain 28A: Kanakarjan column 9, lines 35-44; column 10, lines 15-37); and distributing a description of the second service path to the host computer: (orchestration engine determines the necessary service nodes required to satisfy the request, selects the corresponding service nodes from the pool necessary to perform VNFs for the requested service, and issues instructions (a description of the service path) causing SDN controller to dynamically update the forwarding state of the underlying switch fabric to stitch together each of the VNFs so as to create service chain using the selected service nodes. The orchestration engine further issues instructions causing SDN controller to update forwarding information in the service provider network core to tie the input and egress of service chain to the routing and switching infrastructure of service provider network core for servicing network traffic of the subscriber device, Kanakarjan column 12, lines 5-38).
wherein at least one service node is on both the first and second service paths: (node 10B is on different service paths: Kanakarjan figure 1, items 9, 10B);
said selecting comprising using load balancing criteria to distribute the load across the service nodes of at least one group of service nodes (SDN controller 19 that manages the network and networking services such load balancing of allocating resources from service nodes to various subscriber applications, Kanakarjan column 9, lines 19-34, lines 45-50). Although teaches load balancing, but Kanakarjan does not explicitly teach distribute the load across the service nodes. In similar art, Howes teaches the client application system determines a node from nodes pool  and designates a service node for the task. The client application system chooses a service node in such a way as to balance the load on the nodes.  The client application system chooses the least loaded node, the client application system chooses the node that was least recently chosen as a service node, the client application system chooses the service node according to a round robin ordering, Howes, column 4, lines 45-67).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention time was made to combine Howes’s ideas into Kanakarjan’s system in order to provide an efficient cluster computing operations system (see, Howes, column 2, lines 24-67).
Regarding claim 21: 
In addition to the rejection claim 12, Kanakarjan-Howes further teaches selecting at least one service node from a group of service nodes comprises a set of instructions for using financial or licensing criterion to select the service node from the group of service nodes: (orchestration engine wakes each of the service nodes comprising service chain from a power conservation mode to an operational mode. In a further example, upon creating the service chain, orchestration engine activates license acquirement for each of the VNFs executing on the service nodes:  Kanakarjan column 12, lines 6-11).
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanakarjan-Howes in view of Mishra et al. (U.S. 20200287962).
Regarding claim 14:
Kanakarjan-Howes discloses the invention substantially as disclosed in claim 13, but does not explicitly teach the weight values are based on load statistics collected for the service nodes.
In similar art, Mishra teaches a system may be configured to receive a plurality performance reports for a plurality of service nodes running on the plurality of host entities, wherein each performance report comprises performance indicators for a service node in the plurality of service nodes running on a host entity in the plurality of host entities, generate a load balance update based on the performance reports, and implement the load balance update at a load balancer. Sending more workloads to underutilized service node (see, Mishra abstract, [0054]).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention time was made to combine Mishra’s ideas into Kanakarjan-Howes’s system in order to provide an efficient resources management network, for examples, reducing the number of network resources needed which saves computing resources as well as the costs associated with the network resources (see, Mishra [0019]).
Regarding claim 15:
Kanakarjan-Howes discloses the invention substantially as disclosed in claim 13, but does not explicitly teach collecting statistics regarding messages processed by the service nodes.
In similar art, Mishra teaches a system may be configured to receive a plurality performance reports for a plurality of service nodes running on the plurality of host entities, wherein each performance report comprises performance indicators for a service node in the plurality of service nodes running on a host entity in the plurality of host entities (see, Mishra abstract, [0002]; [0054]), and 
using the collected statistics to generate the weight values to use for the round rob selection (the client application system determines a node from nodes pool and designates a service node for the task. The client application system chooses a service node in such a way as to balance the load on the nodes.  The client application system chooses the least loaded node, the client application system chooses the node that was least recently chosen as a service node, the client application system chooses the service node according to a round robin ordering, Howes, column 4, lines 45-67).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention time was made to combine Mishra’s ideas into Kanakarjan-Howes’s system in order to provide an efficient resources management network, for examples, reducing the number of network resources needed which saves computing resources as well as the costs associated with the network resources (see, Mishra [0019]).
Regarding claim 16:
In addition to the rejection claim 15, Kanakarjan-Howes-Mishra further teaches collecting the statistics comprises collecting at least a set of the statistics from service managers associated with the service nodes: (Mishra teaches a system may be configured to receive a plurality performance reports for a plurality of service nodes running on the plurality of host entities, wherein each performance report comprises performance indicators for a service node in the plurality of service nodes running on a host entity in the plurality of host entities (see, Mishra abstract, [0002]; [0054]).   
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention time was made to combine Mishra’s ideas into Kanakarjan-Howes’s system in order to provide an efficient resources management network, for examples, reducing the number of network resources needed which saves computing resources as well as the costs associated with the network resources (see, Mishra [0019]).
Regarding claim 17:
In addition to the rejection claim 15, Kanakarjan-Howes-Mishra further teaches at least a set of the service nodes execute on a set of computers, the set of instructions for collecting the statistics comprises a set of instructions for collecting, from a set of modules executing on the set of computers, statistics regarding messages processed by the set of service nodes: (Mishra teaches a system may be configured to receive a plurality performance reports for a plurality of service nodes running on the plurality of host entities, wherein each performance report comprises performance indicators for a service node in the plurality of service nodes running on a host entity in the plurality of host entities: Mishra abstract, [0002]; [0054]).   
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention time was made to combine Mishra’s ideas into Kanakarjan-Howes’s system in order to provide an efficient resources management network, for examples, reducing the number of network resources needed which saves computing resources as well as the costs associated with the network resources (see, Mishra [0019]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kanakarjan-Howes-Mishra in view of Gupta et al. (WO 2019/226327).
Regarding claim 18:
Kanakarjan-Howes-Mishra discloses the invention substantially as disclosed in claim 17, but does not explicitly teach service proxies that connect the service nodes to a service plane for forwarding data messages to the service nodes and that generate statistics regarding data messages processed by the service nodes, and  E717.0766control plane modules that collect the generated statistics and provide the generated statistics to a set of one or more servers that collect the statistics.  
In similar art, Gupta teaches the agents (proxies) communicate with the control plane to receive instructions from the control plane and to provide reports to the control plane. The agents might be responsible for managing and monitoring operation of the services (e.g., engines) running within their respective node, and providing reports to the control plane (see, Gupta [0047]). The control plane can manage multiple database systems within a single cloud, and/or can operate with other control planes to manage multiple database systems across multiple clouds. The control plane communicates with one or more other control planes to monitor and manage a plurality of database systems across a plurality of computer systems (Gupta, [0074]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention time was made to combine Gupta’s ideas into Kanakarjan-Howes-Mishra’s system in order to save resources and development time by implying Gupta’s ideas into Kanakarjan-Howes-Mishra’s system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                   Conclusions
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452